Citation Nr: 0806782	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-30 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to an initial, compensable rating for scar, 
right lower lateral thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from August 1970 to March 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision in 
which the RO granted service connection and assigned and 
initial, compensable rating for a scar of the right lower 
lateral thigh, effective April 29, 2004, but denied service 
connection for headaches and for right knee arthritis, .  The 
veteran filed a notice of disagreement (NOD) in January 2005, 
and the RO issued a statement of the case (SOC) in August 
2005.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in September 2005.

In June 2006 and May 2007, the RO continued the denial of  
the claims for service connection,  and  for an initial, 
compensable rating for scar, right lower lateral thigh  (as 
reflected in SSOCs).

In January 2008, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge at the RO; a transcript of that hearing is of record.  
As indicated below, during the hearing, the veteran indicated 
his desire to withdraw from appeal his claim for an initial, 
compensable rating for scar, right lower lateral thigh.  

The veteran also indicated that he wanted the claim for 
service connection for right knee arthritis to be 
characterized more broadly as a claim for service connection 
for a right knee disability.  As such, the Board has 
recharacteriaed this issue  accordingly.

The Board's dismissal of the claim for an initial, 
compensable rating for scar, right lower lateral thigh, is 
set forth below.  The claims for service connection for 
headaches and for right knee arthritis are addressed in the 
remand following the order; these matters are being remanded 
to RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDING OF FACT

On January 16, 2008, prior to the promulgation of a decision 
in the appeal, the veteran and his representative requested 
withdrawal of the appeal with regard to the claim for an 
initial, compensable rating for scar, right lower lateral 
thigh.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran, with regard to his claim for an initial, compensable 
rating for scar, right lower lateral thigh, have been met.  
38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2007), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn on the record during a 
hearing, and at any time prior to the promulgation of a 
decision in the appeal.  38 C.F.R. §§ 20.202, 20.204(b)(1), 
(3) (2007).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204(a) 
(2007).  

During the January 16, 2008 Board hearing (p. 2), the veteran 
and his representative requested withdrawal of the appeal as 
to the claim for an initial, compensable rating for scar, 
right lower lateral thigh; hence, there remain no allegations 
of errors of fact or law for appellate consideration with 
respect to that claim.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the claim for an 
initial, compensable rating for scar, right lower lateral 
thigh.

ORDER

The appeal as to  the claim for an initial, compensable 
rating for scar, right lower lateral thigh, is dismissed.


REMAND

The Board finds that further RO action on the claims for 
service connection for headaches and for right knee 
disability is warranted.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

A February 1970 service medical record that reflects that the 
veteran was injured in a car accident during service.  While 
the final diagnoses includes only lacerations of the head and 
right thigh, this record indicates the veteran was thrown 
from the car during the accident and dazed, and that he 
briefly passed out in the rescue squad car.  In addition, 
recent, post-service Seneca medical center records and the 
report of a July 2005 United Community Hospital MRI of the 
right knee reflects diagnoses of headaches, a medial meniscal 
tear with associated meniscal cyst, and mild degenerative 
joint disease of the right knee.  Moreover, an August 2005 
Seneca Medical Center record notes the existence of each 
claimed disability as well as the in-service motor vehicle 
accident, and a March 2003 Seneca Medical Center record 
includes a notation that the etiology of the veteran's right 
knee pain is uncertain.  As the evidence thus "indicates" 
that there "may" be a nexus between current headaches 
and/or right knee disability and an in-service event, VA 
examinations to obtain medical nexus opinions are warranted. 
See McLendon, 20 Vet. App. at 83.

The Board notes that the threshold for determining whether 
the evidence "indicates" that there "may" be a nexus between 
a current disability and an in-service event, injury, or 
disease is a low one (see McLendon, 20 Vet. App. at 83) and, 
here, the  evidence in the claims file is insufficient to 
decide either claim.  In this regard, the Board notes that 
the September 1972 VA examination during which the reported  
that  that he had no recurrent headaches and felt great was a 
psychiatric examination, and the examiner did not 
specifically  address headaches, right knee disability, or 
any possible relationship between these physical disabilities 
and service.  Moreover, while a March 2003 right knee X-ray 
was normal, the subsequent July 2005 MRI showed multiple 
right knee disabilities.  The Board points out that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d) (2007).

Hence, the RO should arrange for the veteran to undergo VA 
neurological and orthopedic examinations, by appropriate 
physicians, at a  VA medical facility.  The veteran is hereby 
advised that failure to report for any  scheduled 
examination(s), without good cause, may well result in denial 
of the claim(s) (as the original claim(s) for service 
connection will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for 
either scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination(s) sent to the 
veteran by the pertinent VA medical facility.
Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to either or both claims for service 
connection.  .The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002 & Supp. 2007); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should request that the veteran furnish any evidence 
in his possession and ensure that its letter to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) as regards the five elements of a claim 
for service connection-particularly, disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection for headaches and for right knee disability.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for 
headaches and/or for right knee 
disability.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
neurological and orthopedic examinations, 
by appropriate physicians, at a VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  Each physician should set forth 
all examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

Neurological examination - The physician 
should clearly identify any current 
headache disability, then should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to include his in-service motor 
vehicle accident.

Orthopedic examination - The physician 
should clearly identify all current right 
knee disability(ies).   With respect to 
each diagnosed disability, the physician 
should offer an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that such disability is medically related 
to the veteran's active military service, 
to include the in-service motor vehicle 
accident.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for headaches an for  
right knee disability in light of all 
pertinent evidence and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


